Citation Nr: 0637004	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
pyelonephritis.

2.  Entitlement to an initial compensable rating for tinea 
versicolor.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1985 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issues of a compensable rating for the veteran's service-
connected skin disability and service connection for diabetes 
mellitus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDING OF FACT

The veteran has no symptoms associated with her service-
connected pyelonephritis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
pyelonephritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.115a, 
4.115b, Diagnostic Code 7502 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that she was expected to provide.  The veteran was instructed 
to submit any evidence in her possession that pertained to 
her claim.  Although this notice was delivered after the 
original adjudication of the claim, because the veteran 
disagreed with her initial rating, the AOJ subsequently 
readjudicated the claim based on all the evidence in December 
2005, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of her claim and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  The veteran has not identified any 
treatment referable to the genitourinary disorder.  She has 
been medically evaluated in conjunction with her claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 4.21 
(2006).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006). 

The veteran's pyelonephritis is currently assigned a 
noncompensable rating under 38 C.F.R. § 4.115b, DC 7502 
(2006).  This code directs that the disability be rated as 
renal dysfunction under 38 C.F.R. § 4.115a (2006).  

Under the renal dysfunction provisions, a noncompensable 
rating is warranted when there is albumin and casts with a 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101.  38 C.F.R. § 4.115 (2006). 

A 30 percent rating is warranted when there is albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension 
at least 10 percent disabling under diagnostic code 7101.  
Id. 

A 60 percent rating is warranted when there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.  Id.

An 80 percent rating is warranted when there is persistent 
edema and albuminuria with a blood urea nitrogen (BUN) level 
from 40 to 80 milligrams per 100 milliliters; or, a 
creatinine level from 4 to 8 milligrams per 100 milliliters; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Id.

A 100 percent rating is warranted when the dysfunction 
requires regular dialysis, or precludes more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, a blood urea nitrogen (BUN) level more than 
80 milligrams per 100 milliliters; or, a creatinine level 
more than 8 milligrams per 100 milliliters; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  Id.

On examination in September 2005, the veteran's urinalysis 
was normal, as was her kidney function with normal creatinine 
and BUN levels.  She denied having any symptoms associated 
with pyelonephritis.  Although she had a history of urinary 
tract infections, a disorder for which service connection is 
not in effect, she had no current pathologies.  Her only 
genitourinary symptom was frequency of voiding, which the 
physician attributed to the poor control of her diabetes 
mellitus.  

Without current symptomatology associated with the service-
connected disability of pyelonephritis, an increased rating 
is not warranted.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  The noncompensable rating is 
appropriate. 


ORDER

Entitlement to an initial compensable rating for 
pyelonephritis is denied.


REMAND

The veteran's skin disability, which affects both her chin 
and her torso, carries a noncompensable rating under 
38 C.F.R. § 4.118, DC 7813 (2006).  That code directs that 
the disability be rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805) or as dermatitis (DC 7806), depending up on the 
predominant disability.  Because the veteran has not received 
treatment for this disability, it is unclear to the Board 
what constitutes the predominant disability.  Therefore, all 
relevant codes must be analyzed.

The disfigurement and scar diagnostic codes rate based on the 
size of the affected area, measured in inches or centimeters.  
Also considered are characteristics such as whether the 
underlying tissue is involved, if there is tissue loss, and 
the texture and stability of the skin.  None of these factors 
was discussed in the veteran's September 2005 VA skin 
examination.  Therefore, to fully adjudicate her skin 
disability, further examination is required.

The veteran seeks service connection for diabetes mellitus.  
Of record are lab results from August 2002 to May 2005 from 
the Camp Lejeune Catchment Area, detailing her glucose 
levels.  Concurrent treatment records, however, are not 
associated with the claims file.  During the course of her 
September 2005 VA examination, the veteran reported that she 
has prescription medication (Glucophage) and that she sees 
her physician nearly monthly.  Because this claim turns on 
the timing of the veteran's manifestations of diabetes 
mellitus, any outstanding records, from her separation in 
December 2002 forward, should be obtained.    
During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate her 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Request the veteran to provide 
information regarding any treatment for 
diabetes mellitus that she has received 
since her separation from service.  Obtain 
any records identified for the period from 
December 2002 forward.

3.  Forward the veteran's claims folder to 
the examiner who conducted the September 
2005 VA diabetes mellitus examination (or 
a suitable substitute if this individual 
is unavailable) for an addendum.  The 
examiner is requested again to review the 
claims folder in order to determine when 
diabetes mellitus was first manifested, 
and what those manifestations were.  
Specific attention is invited to glucose 
readings tabbed in the claims file, dating 
as early as September 2002.

4.  Schedule the veteran for a VA skin 
disorders examination to determine the 
severity of the veteran's service-
connected tinea versicolor of the chin and 
torso.  The examination should follow the 
current skin examination worksheet, 
designed to address the current rating 
criteria, and specifically the 
measurements of the affected areas and the 
state of the skin involved.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


